DETAILED ACTION
1.	This communication is in response to application 16/460,577 filed on 7/2/2019. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-17 are allowed.

Relevant documents
2.	The following documents are relevant to the instant claims but do not constitute prior art.
A. US 2017/0053082 Pereira et al. discloses measuring a person’s potential response to medicine vs. a placebo based in part on a personality score calculated using the big five factors of Conscientiousness, Extraversion, Neuroticism, Openness, and Agreeableness; however Pereira et al. does not disclose at least accessing the SNP profile of a data set of individuals via an open-source genome database; collecting and downloading the nucleotide sequence of the SNP profile of said data set of individuals and said individual; expressing said personality traits as a percentage from 0% to 100%;  converting each percentage into a numerical value; combining numerical values into a numerical value score; plotting numerical value score into vector form; comparing each collected SNP plotted profile to every other possible SNP plotted profile collected, downloaded and plotted spatially; determining the degree of compatibility, via spatial distance, of to said collected, download and plotted SNP profiles as evidenced as a score; comparing said individual profile score to every other SNP profile score from a predetermined matrix of scores; and equating compatibility to proximity and spatial distance of each SNP plotted profile.

B. US 2016/0086089 Ritchie et al. discloses determining a user’s preferences based on a scale using the psychological big 5 of Conscientiousness, Extraversion, Neuroticism, Openness, and Agreeableness; however Ritchie et al. does not disclose at least accessing the SNP profile of a data set of individuals via an open-source genome database; collecting and downloading the nucleotide sequence of the SNP profile of said data set of individuals and said individual; expressing said personality traits as a percentage from 0% to 100%;  converting each percentage into a numerical value; combining numerical values into a numerical value score; plotting numerical value score into vector form; comparing each collected SNP plotted profile to every other possible SNP plotted profile collected, downloaded and plotted spatially; determining the degree of compatibility, via spatial distance, of to said collected, download and plotted SNP profiles as evidenced as a score; comparing said individual profile score to every other SNP profile score from a predetermined matrix of scores; and equating compatibility to proximity and spatial distance of each SNP plotted profile.










Reasons for allowance
3.	The prior art does not teach or fairly suggest collecting a DNA sample from an individual or a plurality of individuals and or groups; genotyping, sequencing and analyzing said sample or samples for isolation and sequencing specific SNPs identified as having a correlation, positive or negative, to the expression of a degree of a set of 5 personality traits: Conscientiousness, Extraversion, Neuroticism, Openness, and Agreeableness;  accessing the SNP profile of a data set of individuals via an open-source genome database; collecting and downloading the nucleotide sequence of the SNP profile of said data set of individuals and said individual; expressing said personality traits as a percentage from 0% to 100%;  converting each percentage into a numerical value; combining numerical values into a numerical value score; plotting numerical value score into vector form; comparing each collected SNP plotted profile to every other possible SNP plotted profile collected, downloaded and plotted spatially; determining the degree of compatibility, via spatial distance, of to said collected, download and plotted SNP profiles as evidenced as a score; comparing said individual profile score to every other SNP profile score from a predetermined matrix of scores; and equating compatibility to proximity and spatial distance of each SNP plotted profile.



Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        August 27, 2022